Judgment unanimously reversed on the law and new trial granted. Memorandum: A reconstruction hearing disclosed that defendant was not present in chambers during a Sandoval conference. The court made a Sandoval ruling in the courtroom immediately before trial, permitting the use of some convictions for cross-examination. Defendant did not testify. Because defendant did not have an opportunity to make "a meaningful contribution”, reversal is required (People v Favor, 82 NY2d 254, 267; see, People v Dokes, 79 NY2d 656). (Resubmission of Appeal from Judgment of Wayne County Court, Sirkin, J.—Assault, 1st Degree.) Present—Callahan, J. P., Pine, Fallon, Doerr and Boehm, JJ.